DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-40 are objected to because of the following informalities: The claims should begin with an article (“a/a” for the independent claims and “the” for dependent claims). Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities: The claims cite decimal numbers using a comma, but they should use a period. For example, the claims cite 0.1% as 0,1%.  Appropriate correction is required.
Claim 8 are objected to because of the following informalities: The claim contains the phrase O,15, but it appears that it should be 0.15. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 8, 10, 12, 13, 19, 24, 26-34, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the phrase “generally form a first polygon shape” which renders the claim indefinite because it is not possible to as ascertain which shapes are considered to “generally form a first polygon shape”.
Claim 4 contains the phrase “a polygon shape beam structure similar to said first polygon shape beam structure” which renders the claim indefinite because it is not possible to ascertain how different the two structures can be and still be considered “similar”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “less than 10%”, and the claim also recites “preferably in a range of 2% to 0, 1 %” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “thickness h that is in a range of 3% to 30% the thickness or diameter D”, and the claim also recites “thickness h that is in a range of 3% to 30% the thickness or diameter D of the structural resistance core (0,03<h/D<0,3), preferably in a range of 4% to 20% (0,04<h/D<0,2), more preferably in a range of 5% to 15% (0,05<h/D<0, 15)” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 contains the phrase “the stress distribution layer may typically be provided with a thickness h that is in a range of 3% to 30% the thickness or diameter D” which renders the claim indefinite because it is not possible to ascertain if the stress distribution layer is always within the claimed range or could also have a value outside the claimed range
Claim 10 contains the phrase “said stress distribution layer is comprises a material selected from a group consisting . . . EPP, PA, PP, . . .” which contains initialisms that have not been previously written in long form and renders the claim indefinite because it is not possible to ascertain what material are being claimed.
Claim 12 recites the limitation "the radial suspension beams" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 contains the phrases “its corners” and “their ends” which renders the claim indefinite because it is unascertainable to which components “its” and “their” refer.
Claim 19 contains the phrase “generally form a first polygon shape” which renders the claim indefinite because it is not possible to as ascertain which shapes are considered to “generally form a first polygon shape”.
Claim 19 contains the phrase “a polygon shape beam structure similar to said first polygon shape beam structure” which renders the claim indefinite because it is not possible to ascertain how different the two structures can be and still be considered “similar”.
Claim 19 contains the phrase “a suspension system” which renders the claim indefinite because it is not possible to ascertain if this is referring to the previously claim “suspension system” of claim 16 or a new suspension system. As best understood, the phrase refers the previously claimed suspension system.
Claim 23 recites the limitation "the radial suspension beams" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 contains the phrases “its corners” and “their ends” which renders the claim indefinite because it is unascertainable to which components “its” and “their” refer.  As best understood, refers to the connection beam structure.
Claim 26 contains the phrase “generally form a first polygon shape” which renders the claim indefinite because it is not possible to as ascertain which shapes are considered to “generally form a first polygon shape”. Claims 27-32 are rejected as being dependent on claim 26 and therefor containing the same defect.
Claim 26 contains the phrase “a polygon shape beam structure similar to said first polygon shape beam structure” which renders the claim indefinite because it is not possible to ascertain how different the two structures can be and still be considered “similar”. Claims 27-32 are rejected as being dependent on claim 26 and therefor containing the same defect.
Claim 28 recites the limitation "the radial suspension beam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 contains the phrases “its corners” and “their ends” which renders the claim indefinite because it is unascertainable to which components “its” and “their” refer.  As best understood, refers to the connection beam structure.
Claim 33 contains the phrases “a plurality of beams” and “beams” which render the claim indefinite because it is unascertainable if these phrases are referring to the same structure.  As best understood, the “a plurality of beams” and “beams” are referring to the same structure.
Claim 34 recites the limitation "the radial suspension beams" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the suspension" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 40 is rejected as being dependent on claim 39 and therefor containing the same defect.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 27 and 33 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Kalantari et al. (hereinafter Kalantari, US Publication Number 20140131507).
Regarding claim 26, Kalantari discloses a unmanned aerial vehicle (UAV) (Figure 1 element 40 and Figure 13) including a flight propulsion system (Figure 1 element 42 and Figure 13 element 142) and a support system (Figure 1 element 44 and Figure 13 element 144) coupled to the flight propulsion system, the support system comprising a protective outer cage wherein the outer cage comprises a plurality of cage frame modules (Figures 1 and 3) that are manufactured as separate components and assembled together to form at least a portion of the outer cage configured to surround the flight propulsion system, each cage frame module comprising a plurality of beams (Figures 1 and 3 unlabeled curved beams) at least some of which generally form a first polygon shape beam structure (Figures 1 and 3 unlabeled curved beams), wherein the outer cage comprises a suspension system (Figures 1 and 2 element 56) configured to elastically couple the flight propulsion system, or an inner support structure of the UAV on which the flight propulsion system is mounted, to the outer cage, the suspension system comprising at least two cage frame suspension modules (Figures 1 and 2 element 56), each cage frame suspension module comprising a polygon shape beam structure similar to said first polygon shape beam structure of said at least some of the cage frame modules (Figures 1 and 2 element 56) to allow the cage frame suspension modules to be assembled with the cage frame modules to form the outer cage. The examiner notes that this is an apparatus claim and while it is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 27, Kalantari discloses the above UAV wherein said plurality of cage frame modules  are manufactured as separate components and assembled together to form at least a portion of the outer cage configured to surround the flight propulsion system, said plurality of beams forming each cage frame module comprising beams (Kalantari, Figures 1 and 3 unlabeled curved beams) that form a polygon shape beam structure, wherein each cage frame module further comprises radial beams  that interconnect corners of the polygon shape beam structure to a central joining part at another end of the radial beams, the polygon shape beam structure and radial beams forming a single integrally formed part (Kalantari, Figures 1 and 3 element 62). The examiner notes that this is an apparatus claim and while it is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 33, Kalantari discloses a unmanned aerial vehicle (UAV) (Figure 1 element 40 and Figure 13) including a flight propulsion system (Figure 1 element 42 and Figure 13 element 142) and a support system (Figure 1 element 44 and Figure 13 element 144) coupled to the flight propulsion system, the support system comprising a protective outer cage wherein the outer cage comprises a plurality of cage frame modules (Figures 1 and 3) that are manufactured as separate components and assembled together to form at least a portion of the outer cage configured to surround the flight propulsion system, each cage frame module comprising a plurality of beams (Figures 1 and 3 unlabeled curved beams) that form a polygon shape beam structure, wherein each cage frame module further comprises radial beams  that interconnect corners of the polygon shape beam structure to a central joining part at another end of the radial beams, the polygon shape beam structure and radial beams forming a single integrally formed part (Kalantari, Figures 1 and 3 element 62). The examiner notes that this is an apparatus claim and while it is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalantari in view of Garamszegi et al. (hereinafter Garamszegi, US Publication Number 20070184288).
Regarding claim 1, Kalantari discloses an Unmanned aerial vehicle (UAV) (Figure 1 element 40 and Figure 13) including a flight propulsion system (Figure 1 element 42 and Figure 13 element 142) and a support system (Figure 1 element 44 and Figure 13 element 144) coupled to the flight propulsion system, the support system comprising a protective outer cage comprising a plurality of beams  (Figure 1 element 60, 62 and 66) connected together configured to surround the flight propulsion system, but fails to teach of the beams being constructed as claimed.
However, Garamszegi teaches of beams that comprise a structural resistance core (Paragraphs 35-42) providing a principal mechanical resistance of the beam and a stress distribution layer (Paragraphs 51) mounted on at least a side of the structural resistance core facing an outer side subject to impact with external objects (Paragraphs 53-56), said stress distribution layer having a Young's modulus less than 50% of the Young's modulus of the structural resistance core (Paragraphs 41 and 51).
Regarding claim 1, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify UAV of Kalantari with the beams of Garamszegi for the predictable result of providing a high strength and light weight material for the beams (Garamszegi, Paragraph 2).
Regarding claim 2, Kalantari as modified by Garamszegi disclose the above UAV with a suspension system (Kalantari, Figure 1 element 56), but is silent as to the relative elasticity of the suspension system and the outer cage.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the relative elasticity of the suspension system and outer cages as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and the applicant has not provided any criticality of the claimed ranges.  In re Aller, 105 USPQ 233. This would provide for the predictable result of ensuring the stability of the UAV.
Regarding claim 3, Kalantari as modified by Garamszegi disclose the above UAV wherein the outer cage comprises a plurality of cage frame modules (Kalantari Figures 1 and 3 unlabeled curved beams) that are manufactured as separate components and assembled together to form at least a portion of the outer cage configured to surround the flight propulsion system, each cage frame module comprising a plurality of said beams (Kalantari, Figures 1 and 3).  The examiner notes that this is an apparatus claim and while it is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 4, Kalantari as modified by Garamszegi disclose the above UAV wherein at least some of the cage frame modules generally form a first polygon shape beam structure (Kalantari, Figures 1 and 3 unlabeled curved beams), wherein the outer cage comprises a suspension system (Kalantari, Figures 1 and 2 element 56) configured to elastically couple the flight propulsion system, or an inner support structure of the UAV on which the flight propulsion system is mounted, to the outer cage, the suspension system comprising at least two cage frame suspension modules (Kalantari, Figures 1 and 2 element 56), each cage frame suspension module comprising a polygon shape beam structure similar to said first polygon shape beam structure of said at least some of the cage frame modules (Kalantari, Figures 1 and 2 element 56) to allow the cage frame suspension modules to be assembled with the cage frame modules to form the outer cage (Kalantari, Figures 1 and 3).
Regarding claim 5, Kalantari as modified by Garamszegi disclose the above UAV wherein said plurality of cage frame modules  are manufactured as separate components and assembled together to form at least a portion of the outer cage configured to surround the flight propulsion system, said plurality of beams forming each cage frame module comprising beams (Kalantari, Figures 1 and 3 unlabeled curved beams) that form a polygon shape beam structure, wherein each cage frame module further comprises radial beams  that interconnect corners of the polygon shape beam structure to a central joining part at another end of the radial beams, the polygon shape beam structure and radial beams forming a single integrally formed part (Kalantari, Figures 1 and 3 element 62). The examiner notes that this is an apparatus claim and while it is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 7, Kalantari as modified by Garamszegi disclose the above UAV wherein said stress distribution layer has a Young's modulus less than 10% of the Young's modulus of the structural resistance core, preferably in a range of 2% to 0.1% (Garamszegi, Paragraphs 41 and 51). The examiner notes that the Young’s moduli of the metals and polymers listed meet this limitation, for example the combination of copper and polypropylene meet all the claimed ranges.
Regarding claim 8, Kalantari as modified by Garamszegi disclose the above UAV except for the claimed thickness ranges of the stress distribution layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the claimed thickness of the stress distribution layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and the applicant has not provided any criticality of the claimed ranges.  In re Aller, 105 USPQ 233. This would provide for the predictable result of ensuring the durability of the UAV.
Regarding claim 9, Kalantari as modified by Garamszegi disclose the above UAV wherein the thickness or diameter of the structural resistance core said stress distribution layer is provided all around the structural resistance core, or only partially around the structural resistance core facing an outer side of the outer cage (Garamszegi, Paragraph 56).
Regarding claim 10, Kalantari as modified by Garamszegi disclose the above UAV wherein, said stress distribution layer is comprises a material selected from a group consisting of Thermoplastic elastomer (TPE), Thermoplastic polyolefin (TPO), polyurethane, toughened epoxy, rubber, EPP, PA, PP, silicone polymer, and combinations of these materials (Garamszegi, Paragraph 51).
Regarding claim 11, Kalantari as modified by Garamszegi disclose the above UAV, but is silent as to the relative elasticity of the suspension system and the outer cage.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the relative elasticity of the suspension system and outer cages as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and the applicant has not provided any criticality of the claimed ranges.  In re Aller, 105 USPQ 233. This would provide for the predictable result of ensuring the stability of the UAV.

Regarding claim 12, Kalantari as modified by Garamszegi disclose the above UAV comprising radial suspension beams (Kalantari, Figures 1 and 3 element 56) of the cage frame suspension module, but is silent as to the Young’s moduli of the beams of the cage frame modules relative to the radial suspension beams.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the parts be made of the claimed materials with the claimed properties, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  This would provide for the predictable result of ensuring stability of the UAV in the event of a crash.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kalantari as modified by Garamszegi as applied to claim 1 above, and further in view of Apkarian (US Publication Number 20100224723).
Regarding claim 15, Kalantari as modified by Garamszegi disclose the above UAV, with an inner support system (Kalantari, Figure 1 element 56) but fail to teach of it having a gimbal system.
However, Apkarian discloses a similar UAV (Figure 1 element 110) that has an inner support system that comprises a gimbal (Figure 1 elements 126 and 128).
Regarding claim 15, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Kalantari as modified by Garamszegi with the gimbal system of Apkarian for the predictable result of allowing the propulsion system to be actively rotated relative to the frame to allow takeoff from any position (Apkarian, Paragraph 29).
Claim(s) 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kalantari as modified by Garamszegi as applied to claim 1 above, and further in view of Kornatowski (US Publication Number 20170291697).
Regarding claim 39, Kalantari as modified by Garamszegi disclose the above UAV, but fail to disclose the claimed damping mechanism.
However, Kornatowski discloses a similar UAV (Figure 2a element 200) comprising a damping mechanism (Figure 10f element 1026) included in the suspension, but is silent as to the damping ratio of the damping mechanism.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the damping ratio as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and the applicant has not provided any criticality of the claimed range.  In re Aller, 105 USPQ 233. Modifying the UAV of Kalantari as modified by Garamszegi with the damping mechanism of Kornatowski and the obvious damping ratio would provide for the predictable result of ensuring the durability of the UAV by removing harmful vibrations.
Regarding claim 40, Kalantari as modified by Garamszegi disclose the above UAV, but fail to disclose the claimed damping ratio.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the damping ratio as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and the applicant has not provided any criticality of the claimed range.  In re Aller, 105 USPQ 233. This would provide for the predictable result of ensuring the durability of the UAV by removing harmful vibrations.
Claim(s) 16-20, 23, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kalantari.
Regarding claim 16, Kalantari discloses an Unmanned aerial vehicle (UAV) (Figure 1 element 40 and Figure 13) including a flight propulsion system (Figure 1 element 42 and Figure 13 element 142) and a support system (Figure 1 element 44 and Figure 13 element 144) coupled to the flight propulsion system, the support system comprising a protective outer cage comprising a plurality of beams  (Figure 1 element 60, 62 and 66) connected together configured to surround the flight propulsion system, wherein the outer cage comprises a suspension system (Figure 1 element 56) configured to couple the flight propulsion system, or an inner support structure of the UAV on which the flight propulsion system is mounted, but is silent as to the relative elasticity of the suspension system and the outer cage.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the relative elasticity of the suspension system and outer cages as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and the applicant has not provided any criticality of the claimed ranges.  In re Aller, 105 USPQ 233. This would provide for the predictable result of ensuring the stability of the UAV.
Regarding claim 17, Kalantari discloses the above UAV, but is silent as to the relative elasticity of the suspension system and the outer cage.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the relative elasticity of the suspension system and outer cages as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and the applicant has not provided any criticality of the claimed ranges.  In re Aller, 105 USPQ 233. This would provide for the predictable result of ensuring the stability of the UAV.
Regarding claim 18, Kalantari discloses the above UAV wherein the outer cage comprises a plurality of cage frame modules (Figures 1 and 3 unlabeled curved beams) that are manufactured as separate components and assembled together to form at least a portion of the outer cage configured to surround the flight propulsion system, each cage frame module comprising a plurality of said beams (Kalantari, Figures 1 and 3).  The examiner notes that this is an apparatus claim and while it is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 19, Kalantari discloses the above UAV wherein at least some of the cage frame modules generally form a first polygon shape beam structure (Figures 1 and 3 unlabeled curved beams), wherein the outer cage comprises a suspension system (Figures 1 and 2 element 56) configured to elastically couple the flight propulsion system, or an inner support structure of the UAV on which the flight propulsion system is mounted, to the outer cage, the suspension system comprising at least two cage frame suspension modules (Figures 1 and 2 element 56), each cage frame suspension module comprising a polygon shape beam structure similar to said first polygon shape beam structure of said at least some of the cage frame modules (Figures 1 and 2 element 56) to allow the cage frame suspension modules to be assembled with the cage frame modules to form the outer cage.
Regarding claim 20, Kalantari discloses the above UAV wherein said plurality of cage frame modules  are manufactured as separate components and assembled together to form at least a portion of the outer cage configured to surround the flight propulsion system, said plurality of beams forming each cage frame module comprising beams (Kalantari, Figures 1 and 3 unlabeled curved beams) that form a polygon shape beam structure, wherein each cage frame module further comprises radial beams  that interconnect corners of the polygon shape beam structure to a central joining part at another end of the radial beams, the polygon shape beam structure and radial beams forming a single integrally formed part (Kalantari, Figures 1 and 3 element 62). The examiner notes that this is an apparatus claim and while it is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 23, Kalantari discloses the above UAV comprising radial suspension beams (Kalantari, Figures 1 and 3 element 56) of the cage frame suspension module, but is silent as to the Young’s moduli of the beams of the cage frame modules relative to the radial suspension beams.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the parts be made of the claimed materials with the claimed properties, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  This would provide for the predictable result of ensuring stability of the UAV in the event of a crash.
Regarding claim 28, Kalantari discloses the above UAV comprising radial suspension beams (Kalantari, Figures 1 and 3 element 56) of the cage frame suspension module, but is silent as to the Young’s moduli of the beams of the cage frame modules relative to the radial suspension beams.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the parts be made of the claimed materials with the claimed properties, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  This would provide for the predictable result of ensuring stability of the UAV in the event of a crash.
Regarding claim 34, Kalantari discloses the above UAV comprising radial suspension beams (Kalantari, Figures 1 and 3 element 56) of the cage frame suspension module, but is silent as to the Young’s moduli of the beams of the cage frame modules relative to the radial suspension beams.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the parts be made of the claimed materials with the claimed properties, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  This would provide for the predictable result of ensuring stability of the UAV in the event of a crash.
Claim(s) 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kalantari as applied to claims 16 and 26 above, and further in view of Apkarian (US Publication Number 20100224723).
Regarding claim 25, Kalantari discloses the above UAV, with an inner support system (Kalantari, Figure 1 element 56) but fail to teach of it having a gimbal system.
However, Apkarian discloses a similar UAV (Figure 1 element 110) that has an inner support system that comprises a gimbal (Figure 1 elements 126 and 128).
Regarding claim 25, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Kalantari with the gimbal system of Apkarian for the predictable result of allowing the propulsion system to be actively rotated relative to the frame to allow takeoff from any position (Apkarian, Paragraph 29)
Regarding claim 32, Kalantari discloses the above UAV, with an inner support system (Kalantari, Figure 1 element 56) but fail to teach of it having a gimbal system.
However, Apkarian discloses a similar UAV (Figure 1 element 110) that has an inner support system that comprises a gimbal (Figure 1 elements 126 and 128).
Regarding claim 25, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Kalantari with the gimbal system of Apkarian for the predictable result of allowing the propulsion system to be actively rotated relative to the frame to allow takeoff from any position (Apkarian, Paragraph 29).
Allowable Subject Matter
Claims 6, 14, 21, 22 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 37 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination the features of a UAV as claimed with an outer cage made of frame modules that coupled by connectors that separate under a bending strain of between 70% and 90% of the bending strain of rupture of one of the plurality of beams.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644